DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 16 December 2021, in which claims 1 and 3-5 were amended, claim 2 was canceled, and claims 8-9 were added.

Claim Objections
Claim 3 is objected to because of the following informalities:  Examiner suggests changing “and extending” to --extending-- (lines 6 and 10).  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Examiner suggests changing “a vertical direction” to --the vertical direction-- (line 14).  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Examiner suggests changing “and extending” to --extending-- (lines 6 and 9).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyahara (US 2006/0284449).  Miyahara discloses a vehicle support member (sub-frame #11) that is die-cast (abstract; paragraphs 0008, 0009, 0014, 0019), the vehicle support member comprising:
a fixing portion (including support portion #56, connection portions #57, 58, boss portions #116-118, 131-136; figures 3-5, 9) configured to fix a device arranged asymmetrically in a power unit room (front portion #21; has the ability to so perform; figures 1, 2);
a fixing-portion connecting rib (#141) connecting the fixing portion (#56-58, 116-118, 131-136) to an outer peripheral wall (outer wall of front box body #75) of the vehicle support member (#11; figure 9);
wherein the outer peripheral wall (#11) is supported on a pair of front side members (#23, 25) comprising a vehicle body (#13), and the pair of front side members is located on an outer side of the power unit room (#21) in a width direction of the vehicle body (#13; figures 1, 2);
wherein when viewed in a vertical direction of the vehicle (#12), a boundary of the fixing-portion connecting rib (#141) with an inner peripheral wall (inner wall of front box body #75) of the vehicle support member (#11) is arranged along a straight line extending along a tangential direction of a boundary of the inner peripheral wall with the fixing-portion connecting rib (various ribs shown in figure 9, some of which form a straight line extending along a tangential direction of the boundary as claimed, such as #L1 as shown in marked-up drawing below);
the vehicle support member (#11) further comprising:
a plurality of fixing portions (#131-136) serving as the fixing portion (figure 9);
a plurality of fixing-portion connecting ribs (diagonally slanted ribs #141; figure 9);
a first rib (one diagonally slanted rib #141) of the plurality of fixing-portion connecting ribs extending from a first fixing portion (one of #131-136) of the plurality of fixing portions toward a second fixing portion (another of #131-136) of plurality of fixing portions (figure 9);

a connecting wall (portion of outer wall of front box body #75) that is a part of the outer peripheral wall and connects the first rib (one of #131-136) and the second rib (another of #131-136; figure 9).

[AltContent: textbox (L1)][AltContent: arrow]
    PNG
    media_image1.png
    755
    554
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 8 is allowed.
Claims 4-7 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive.
In regards to pages 7-8, Miyahara (US 2006/0284449) does not have a separate reference number associated with each rib, and appears to have generically assigned “141” to the ribs.  As such, Examiner has included a marked-up drawing when referencing a particular rib in the Miyahara drawings.  As set forth above, Miyahara discloses wherein when viewed in a vertical direction of the vehicle (#12), a boundary of the fixing-portion connecting rib (#141) with an inner peripheral wall (inner wall of front box body #75) of the vehicle support member (#11) is arranged along a straight line extending along a tangential direction of a boundary of the inner peripheral wall with the fixing-portion connecting rib (various ribs shown in figure 9, some of which form a straight line extending along a tangential direction of the boundary as claimed, such as #L1 as shown in marked-up drawing above).
In regards to page 8, Applicant has not claimed an asymmetric number of fixing portions on one side of the vehicle support member, but rather has claimed “a plurality of fixing portions configured to fix a device arranged asymmetrically in a power unit room”.  Miyahara (US 2006/0284449) discloses a device arranged asymmetrically in a power unit room (figures 1-3), and a plurality of fixing portions, some of which appear to be symmetrically arranged (such as #131-136; figure 9) and others of which appear to be asymmetrically arranged (such as #56-58, 117, 118; figures 1-3 and 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614